     Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 1 of 14 PageID #:1961




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CANADA GOOSE INC.,

               Plaintiff,                            Case No. 20-cv-02302
                                                     Judge Manish S. Shah
v.
                                                     Magistrate Judge M. David Weisman
CANADAGOOSEOUTLET.XYZ, et al.,

               Defendants.



               PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS
           MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT

        Plaintiff Canada Goose Inc. (“Canada Goose” or “Plaintiff”) submits the following

memorandum in support of its Motion for Entry of Default and Default Judgment under Fed. R.

Civ. P. 55 against the defendants identified on Schedule A to the Amended Complaint

(collectively, the “Defaulting Defendants”) based on Canada Goose’s action for trademark

infringement, counterfeiting, and false designation of origin.

                                   STATEMENT OF FACTS

        Founded in a small warehouse in Toronto, Canada, Canada Goose has grown to be an

internationally recognized manufacturer, distributor and retailer of high quality, functional,

down-filled outerwear, including parkas, jackets, and coats and associated accessories for men,

women and children, all of which prominently display its famous, internationally-recognized and

federally-registered trademarks, including CANADA GOOSE (collectively, the “Canada Goose

Products”).   Amended Complaint [13] at ¶ 4.          Canada Goose holds registrations for its




trademarks CANADA GOOSE and                        with the United States Patent and Trademark
   Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 2 of 14 PageID #:1962




Office (collectively, the “CANADA GOOSE Trademarks”). Id. at ¶ 6. Additional factual

assertions regarding Plaintiff in Paragraphs 4 – 11 of the Amended Complaint are incorporated

herein. Id. at ¶¶ 4 – 11.

       Defaulting Defendants are individuals and business entities of unknown makeup who,

either individually or jointly, own and/or operate one or more of the e-commerce stores under at

least the seller aliases identified on Schedule A to the Amended Complaint (collectively, the

“Seller Aliases”) Id. at ¶ 16. Each Defaulting Defendant targets sales to Illinois residents by

setting up and operating e-commerce stores that target U.S. consumers using one or more Seller

Aliases, offer shipping to the U.S., including Illinois, accept payment in U.S. dollars, and has

offered for sale and/or sold unauthorized and unlicensed products using infringing and

counterfeit versions of Canada Goose’s federally registered CANADA GOOSE Trademarks (the

“Counterfeit Canada Goose Products”) to residents of Illinois. Id. Additional factual assertions

regarding Defaulting Defendants in Paragraphs 12 – 26 of the Amended Complaint are

incorporated herein. Id. at ¶¶ 12 – 26.

       Canada Goose filed this action on April 14, 2020 [1] and soon thereafter filed an

Amended Complaint [13]. On April 16, 2020, this Court granted Canada Goose’s Ex Parte

Motion for Entry of a Temporary Restraining Order (the “TRO”) [31], and subsequently

converted the TRO [31] into a Preliminary Injunction [41]. Paragraph 9 of the TRO permitted

Plaintiff to complete service of process to Defendants by electronic publication on a website to

which the Domain Names which were transferred to Canada Goose’s control redirect, or by

sending an e-mail to the e-mail addresses identified in Exhibits 5 and 6 to the Declaration of

Geoffrey Marr and any e-mail addresses provided for Defendants by third parties that includes a

link to said website. [31] at ¶ 9. The Defendants were properly served on May 18, 2020. [34].



                                               2
     Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 3 of 14 PageID #:1963




None of the Defaulting Defendants have filed an answer or otherwise pled in this action. See

Declaration of Justin R. Gaudio (the “Gaudio Declaration”) at ¶ 2.

        Pursuant to Federal Rule of Civil Procedure 55(a) and (b)(2), Canada Goose now moves

this Court for an Order entering default and default judgment finding that Defaulting Defendants

are liable on all counts of Canada Goose’s Amended Complaint. Fed. R. Civ. P. 55(a) and

(b)(2). Canada Goose further seeks an award of statutory damages as authorized by 15 U.S.C. §

1117(c)(2) for willful trademark counterfeiting against each of the Defaulting Defendants for use

of counterfeit CANADA GOOSE Trademarks on products sold through each of the e-commerce

stores operating under the Seller Aliases.     Canada Goose also seeks entry of a permanent

injunction prohibiting Defaulting Defendants from selling Counterfeit Canada Goose Products,

an Order that the Domain Names used by Defaulting Defendants to sell Counterfeit Canada

Goose Products be permanently transferred to Canada Goose, and that all assets in Defaulting

Defendants’ financial accounts, including those operated by PayPal, Inc. (“PayPal”), Alipay,

Amazon and Wish.com, as well as any newly discovered assets, be transferred to Canada Goose.

                                          ARGUMENT

I.      JURISDICTION AND VENUE ARE PROPER IN THIS COURT

        This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b) and 28

U.S.C. § 1331. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in Illinois and causes harm to Canada Goose’s

business within this Judicial District. See [13] at ¶¶ 2, 16, 28 and 29; uBID, Inc. v. GoDaddy

Grp., Inc. 623 F.3d 421, 423-24 (7th Cir. 2010) (without benefit of an evidentiary hearing,



                                                 3
      Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 4 of 14 PageID #:1964




plaintiff bears only the burden of making a prima facie case for personal jurisdiction; all of

plaintiff's asserted facts should be accepted as true and any factual determinations should be

resolved in its favor).

         Through at least the fully interactive e-commerce stores operating under the Seller

Aliases, each of the Defaulting Defendants has targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars,

and, on information and belief, has sold Counterfeit Canada Goose Products to residents of

Illinois. [13] at ¶¶ 2, 16. Personal jurisdiction exists over Defaulting Defendants since they

directly target their business activities toward consumers in the United States, including Illinois.

Id. at ¶ 2. Specifically, Defaulting Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive e-commerce store under the Seller

Aliases through which Illinois residents can purchase Counterfeit Canada Goose Products. Id.

See Monster Energy Co. v. Chen Wensheng, et al., 2015 U.S. Dist. LEXIS 132283, at *11 (N.D.

Ill. Sept. 29, 2015).

II.      CANADA GOOSE HAS MET THE REQUIREMENTS FOR ENTRY OF
         DEFAULT

         Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “when a party against

whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

failure is shown by affidavit or otherwise, the clerk must enter the party's default.” Fed. R. Civ.

P. 55(a). On April 14, 2020, Canada Goose filed its Amended Complaint alleging federal

trademark infringement and counterfeiting, 15 U.S.C. § 1114 (Count I), and false designation of

origin, 15 U.S.C. § 1125(a) (Count II). [13]. The Defendants were properly served with the

Amended Complaint on May 18, 2020. [34]. Despite having been served with process, none of

                                                 4
    Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 5 of 14 PageID #:1965




the Defaulting Defendants have filed an answer or otherwise pled in this action.         Gaudio

Declaration at ¶ 2. Upon information and belief, the Defaulting Defendants are not active-duty

members of the U.S. armed forces. Id. at ¶ 3. Accordingly, Canada Goose asks for entry of

default against the Defaulting Defendants.

III.   CANADA GOOSE HAS MET THE REQUIREMENTS FOR ENTRY OF
       DEFAULT JUDGMENT

       Rule 55(b)(2) of the Federal Rules of Civil Procedure provides for a court-ordered default

judgment. A default judgment establishes, as a matter of law, that defendants are liable to

plaintiff on each cause of action alleged in the complaint. United States v. Di Mucci, 879 F.2d

1488, 1497 (7th Cir. 1989). When the Court determines that a defendant is in default, the factual

allegations of the complaint are taken as true and may not be challenged, and the defendants are

liable as a matter of law as to each cause of action alleged in the complaint. Black v. Lane, 22

F.3d 1395, 1399 (7th Cir. 1994).

       As noted above, Canada Goose served Defendants on May 18, 2020. [34]. The answer

deadline has passed, and no answer or other responsive pleading has been filed by any of the

Defaulting Defendants. See Fed. R. Civ. P. 12(a)(1)(A).1 Accordingly, default judgment is

appropriate, and consistent with previous similar cases in front of this Court, Canada Goose

requests an award of statutory damages as authorized by 15 U.S.C. § 1117(c)(2) for willful

trademark counterfeiting against each of the Defaulting Defendants for use of counterfeit

CANADA GOOSE Trademarks on products sold through the e-commerce stores operating under

the Seller Aliases.   Canada Goose also seeks entry of a permanent injunction prohibiting

Defaulting Defendants from selling Counterfeit Canada Goose Products, an order that Domain



1
 Pursuant to this Court’s Amended General Order 20-0012, the response deadline for Defendants was
extended until July 6, 2020.

                                               5
   Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 6 of 14 PageID #:1966




Names used by Defaulting Defendants to sell Counterfeit Canada Goose Products be

permanently transferred to Canada Goose, and that all assets in Defaulting Defendants’ financial

accounts, including those operated by PayPal, Alipay, Amazon and Wish.com, and any newly

identified accounts be transferred to Canada Goose.

       A.      Trademark Infringement, Counterfeiting and False Designation of Origin

       To properly plead a claim of trademark infringement and counterfeiting pursuant to the

Lanham Act, a plaintiff must allege that (1) its mark is distinctive enough to be worthy of

protection, (2) defendants are not authorized to use the mark; and (3) defendant’s use of the mark

causes a likelihood of confusion as to the origin or sponsorship of defendant’s products. See

Bliss Salon Day Spa v. Bliss World LLC, 268 F.3d 494, 496-97 (7th Cir. 2001).

       Canada Goose alleged in its Amended Complaint that it is the exclusive owner of the

CANADA GOOSE Trademarks and that Defaulting Defendants have sold, offered to sell,

marketed, distributed, and advertised, and are still selling, offering to sell, marketing,

distributing, and advertising products using infringing and counterfeit versions of the CANADA

GOOSE Trademarks, that Defaulting Defendants have knowledge of Canada Goose’s rights in

the CANADA GOOSE Trademarks, that Defaulting Defendants are not authorized to use the

CANADA GOOSE Trademarks for any reason, and that Defaulting Defendants’ use of the

CANADA GOOSE Trademarks causes a likelihood of confusion. [13] at ¶¶ 25-26.

       Canada Goose also alleged in its Amended Complaint that Defaulting Defendants are

using the federally registered CANADA GOOSE Trademarks on the Counterfeit Canada Goose

Products. [13] at ¶ 36. As such, this creates a likelihood of confusion, mistake, and deception

among the general public as to the affiliation, connection, or association with Canada Goose or




                                                6
      Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 7 of 14 PageID #:1967




the origin, sponsorship, or approval of Defaulting Defendants’ Counterfeit Canada Goose

Products by Canada Goose. Id. at ¶ 35.

         Since the Defaulting Defendants have failed to respond or otherwise plead in this matter,

the Court must accept the allegations contained in Canada Goose’s Amended Complaint as true.

See Fed. R. Civ. P. 8(b)(6); Am. Taxi Dispatch, Inc., v. Am. Metro Taxi & Limo Co., 582 F.

Supp. 2d 999, 1004 (N.D. Ill. 2008). Accordingly, Canada Goose requests entry of judgment

with respect to Counts I and II for willful trademark infringement and counterfeiting of the

CANADA GOOSE Trademarks, and false designation of origin against the Defaulting

Defendants.

IV.      CANADA GOOSE IS ENTITLED TO A STATUTORY DAMAGES AWARD

         A. Statutory Damages Are Appropriate in this Case

         Pursuant to the statutory damages provision of the Lanham Act, 15 U.S.C. § 1117(c), a

plaintiff in a case involving the use of a counterfeit mark may elect to receive “not less than

$1,000 or more than $200,000 per counterfeit mark per type of goods or services sold, offered

for sale, or distributed, as the court considers just.”     15 U.S.C. § 1117(c)(1).    When the

counterfeiting is found to be willful, 15 U.S.C. § 1117(c)(2) provides for statutory damages of up

to “$2,000,000 per counterfeit mark per type of goods or services sold, offered for sale, or

distributed, as the court considers just.” 15 U.S.C. § 1117(c)(2).

         The lack of information regarding Defaulting Defendants’ sales and profits makes

statutory damages particularly appropriate for default cases like the instant case. Lorillard

Tobacco Co., 2004 U.S. Dist. LEXIS 22563, at *9, (N.D. Ill. 2004) (citing S. Rep. No. 177,

104th Cong. 1995). Likewise, Courts have recognized that statutory damages should be awarded

without requiring an evidentiary hearing. See Lorillard Tobacco Co. v. Montrose Wholesale

Candies & Sundries, Inc., 2008 U.S. Dist. LEXIS 31761, at *11 (N.D. Ill. Apr. 17, 2008).

                                                 7
   Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 8 of 14 PageID #:1968




   B. A Statutory Damages Award Is Warranted

       Although 15 U.S.C. § 1117(c) contains the dollar range for possible statutory damage

awards, the only guidance provided by the statute for how to determine a damage award within

the statutory dollar range is “as the court considers just.”      15 U.S.C. § 1117(c).      Courts

interpreting 15 U.S.C. § 1117(c) have analogized case law applying the statutory damage

provision of the Copyright Act contained in 17 U.S.C. § 504(c). See Lorillard Tobacco Co.,

2004 U.S. Dist. LEXIS 22563, at *10; Luxottica USA LLC v. The Partnerships, et al., 2015 U.S.

Dist. LEXIS 78961, at *5 (N.D. Ill. 2015); Sara Lee v. Bags of New York, Inc., 36 F. Supp. 2d

161, 166 (S.D.N.Y. 1999).

       The Seventh Circuit's standard for awarding statutory damages for copyright

infringement under 17 U.S.C § 504(c) is articulated in Chi-Boy Music v. Charlie Club, 930 F.2d

1224, 1229 (7th Cir. 1991). Under the Chi-Boy standard, a court awarding statutory damages is

“not required to follow any rigid formula,” but instead “enjoys wide discretion.”          Id.   In

computing the award amount, a court may consider factors such as “the difficulty or

impossibility of proving actual damages, the circumstances of the infringement, and the efficacy

of the damages as a deterrent.” Id. Courts in this district have also considered the significant

value of a plaintiff’s brand and the efforts taken to protect, promote and enhance that brand in

determining the appropriate dollar figure for the award. Lorillard Tobacco Co., 2004 U.S. Dist.

LEXIS 22563, at *16.

       In addition, courts have awarded significant damage amounts where a defendant’s

counterfeiting activities attracted wide market exposure through Internet traffic or advertisement.

See Coach, Inc. v. Ocean Point Gifts, 2010 U.S. Dist. LEXIS 59003, *15-16 (D.N.J. Jun. 14,

2010) (significant damage awards in counterfeit cases were “due in part to the wide market



                                                8
   Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 9 of 14 PageID #:1969




exposure that the Internet can provide”); Burberry Ltd. v. Designers Imports, Inc., 2010 U.S.

Dist. LEXIS 3605, *28-29 (S.D.N.Y. Jan. 19, 2010) (damages amount based, in part, on

“Defendant's ability to reach a vast customer base through internet advertising”).

       In similar cases involving willful Internet-based counterfeiting, courts have awarded

statutory damages, including up to the maximum provided by law, to the plaintiff to serve the

purposes of: (1) deterring the defendant and others situated like him from bringing into

commerce counterfeit goods, (2) compensating the plaintiff for damages caused by defendant’s

infringement, and (3) punishing the defendant appropriately for his counterfeiting activities. See,

e.g., Burberry Limited, et al. v. XIE JI PING, et al, No. 18-cv-07442 (N.D. Ill. Jan. 15, 2019)

(unpublished) (Docket Nos. 42 and 43) (awarding $1,000,000 in statutory damages per

defendant); NBA Properties, Inc., et al. v. YU ZICHENG, et al., 19-cv-04412 (N.D. Ill. Oct. 8,

2019) (unpublished) (Docket Nos. 60 and 61) (awarding $500,000 in statutory damages per

defendant); H-D U.S.A., LLC v. DLLL, et al., No. 19-cv-07629 (N.D. Ill. Feb. 18, 2020)

(unpublished) (Docket Nos. 64 and 65) (same).            Given the Court’s clear discretion in

determining the appropriate amount of the statutory damages award within the statutory limits of

15 U.S.C. § 1117(c), Plaintiff respectfully requests the Court’s entry of an award of one hundred

thousand dollars ($100,000) per Defaulting Defendant.

       i.      Defaulting Defendants’ Willful Counterfeiting Supports the Requested Award

       Defaulting Defendants’ counterfeiting was willful and, therefore, at a minimum, warrants

the requested statutory damages award.        “Willful infringement may be attributed to the

defendant’s actions where he had knowledge that his conduct constituted infringement or where

he showed a reckless disregard for the owner’s rights.” Lorillard Tobacco Co. v. S & M Cent.

Serv. Corp., 2004 LEXIS 22563, *19-20 (N.D. Ill. Feb. 25, 2005). Knowledge need not be

proven directly, but can be inferred from a defendant’s conduct. Id. at 20. As alleged in

                                                9
  Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 10 of 14 PageID #:1970




Plaintiff’s Amended Complaint, Defaulting Defendants facilitated sales by designing the e-

commerce stores so that they appeared to unknowing consumers to be authorized online retailers,

outlet stores, or wholesalers.   [13] at ¶ 23.       As such, Defaulting Defendants clearly had

knowledge that their activities constituted infringement or at least a reckless disregard for

Plaintiff’s rights in the CANADA GOOSE Trademarks. [13] at ¶¶ 24-26; see also [19], [21].

Finally, District Courts have deemed counterfeiting willful when defendants default.           See

Burberry Limited, et al. v. The Partnerships, et al, No. 14-cv-08220 (N.D. Ill. Dec. 11, 2014)

(unpublished) (Docket Nos. 44 and 45); Oakley, Inc. v. The Partnerships, et al., No. 13-cv-02958

(N.D. Ill. June 17, 2013) (unpublished) (Docket Nos. 36 and 37).

       ii.     The Value of the CANADA GOOSE Trademarks and Plaintiff’s Efforts to
               Promote, Protect and Enhance the Canada Goose Brand Justify the Requested
               Award

       In determining an appropriate statutory damage award, this Court should be guided by the

Lorillard case and consider the “significant value of [the brand] and the efforts taken to protect,

promote and enhance [that brand].” Lorillard Tobacco Co., 2004 U.S. Dist. LEXIS 22563, at

*16. Canada Goose has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the CANADA GOOSE Trademarks. [18] at ¶ 15. Thus,

the requested statutory damages award should be given favorable consideration in view of the

value of the Canada Goose brand and the extensive steps being taken by Plaintiff to protect,

promote and enhance it. See Monster Energy Company, 2015 U.S. Dist. LEXIS 86956, at *11;

Luxottica USA LLC v. The Partnerships, et al., 2015 U.S. Dist. LEXIS 78961, at *7-8 (N.D. Ill.

June 18, 2015).




                                                10
  Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 11 of 14 PageID #:1971



        iii.    Defaulting Defendant’s Wide Exposure over the Internet Merits the Requested
                Award

        Defendants who operate online attract wide market exposure through Internet traffic

and/or advertisement. Defaulting Defendants’ wide market exposure over the Internet warrants

the requested statutory damages award. See H-D U.S.A., LLC v. Guangzhou Tomas Crafts Co.,

et al., 2017 U.S. Dist. LEXIS 207613 (N.D. Ill. Dec. 18, 2017) (awarding $150,000 in statutory

damages, noting “the fact that defendant’s counterfeiting took place online favors a higher

statutory damages award because online counterfeiting can reach a much wider audience than

counterfeiting through a physical store.”); Luxottica USA LLC v. The Partnerships, et al., 2017

U.S. Dist. LEXIS 29999, at *11-12 (Mar. 2, 2017 N.D. Ill.) (summary judgment and awarding

$100,000 in statutory damages “because [defendant] advertised [counterfeit goods] on the

internet, allowing for distribution far greater than if it sold the hats in a brick-and-mortar store.”).

        iv.     The Requested Statutory Damages Award Must Sufficiently Deter Defaulting
                Defendants and Similar Online Counterfeit Sellers

        The remedy imposed must provide a sufficient deterrent effect to ensure that the guilty

party will not engage in further infringing conduct. Sands, Taylor & Wood, 34 F.3d at 1348. In

Phillip Morris USA Inc. v. Marlboro Express, the Court stated that due to “the size of the

potential profit given the quantities of [counterfeit goods] involved, and the need for a substantial

deterrent to future misconduct by defendants and other counterfeit traffickers ... plaintiff is

entitled to the maximum statutory award under 15 U.S.C. § 1117(c)(2).” 2005 U.S. Dist. LEXIS

40359, at *28 (E.D.N.Y. Aug. 26, 2005). See also Luxottica USA LLC v. The Partnerships, et

al., 2015 U.S. Dist. LEXIS 78961, at *8.

        To reach global consumers, counterfeiters advertise, offer for sale, and sell their products

via social media platforms and popular e-commerce sites. In the 2018 fiscal year alone, U.S.

government seizures of counterfeit goods totaled more than $1.3 billion MSRP. [17-1]. China

                                                  11
     Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 12 of 14 PageID #:1972




and Hong Kong remained the primary sources of counterfeit and pirated goods seized,

accounting for more than 87 percent of all seizures. Id. Additionally, a February 2017 report

commissioned by Business Action to Stop Counterfeiting and Piracy (BASCAP) and the

International Trademark Association (INTA) titled The Economic Impacts of Counterfeiting and

Piracy included findings that counterfeit and pirated products account for billions in economic

losses, resulting in tens of thousands of lost jobs for legitimate businesses and broader economic

losses, including lost tax revenue. [17-3]. As such, the requested statutory damages award is

necessary to deter both Defendants and other similarly situated online sellers.

V.       CANADA GOOSE IS ENTITLED TO PERMANENT INJUNCTIVE RELIEF

         In addition to the foregoing relief, Canada Goose respectfully requests entry of a

permanent injunction enjoining Defaulting Defendants from infringing or otherwise violating

Canada Goose’s rights in the federally registered CANADA GOOSE Trademarks, including at

least all injunctive relief previously awarded by this Court to Canada Goose in the TRO and

Preliminary Injunction. Canada Goose is also entitled to injunctive relief so it can quickly take

action against any new e-commerce stores selling Counterfeit Canada Goose Products that are

found to be linked to Defaulting Defendants. See Burberry Limited, et al. v. The Partnerships, et

al, No. 1:14-cv-08220 (N.D. Ill. Dec. 11, 2014) (unpublished) (Docket Nos. 44 and 45); Oakley,

Inc. v. The Partnerships, et al., No. 1:13-cv-02958 (N.D. Ill. June 17, 2013) (unpublished)

(Docket Nos. 36 and 37).

                                         CONCLUSION

         Canada Goose respectfully requests that the Court enter default and default judgment

against each Defaulting Defendant, award statutory damages in the amount of one hundred

thousand dollars ($100,000) per Defaulting Defendant pursuant to 15 U.S.C. § 1117(c) and enter

a permanent injunction order prohibiting Defaulting Defendants from selling Counterfeit Canada

                                                12
  Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 13 of 14 PageID #:1973




Goose Products, permanently transferring the Domain Names used by Defaulting Defendants to

sell Counterfeit Canada Goose Products to Canada Goose, and transferring all assets in

Defaulting Defendants’ financial accounts, including those operated by PayPal, Alipay, Amazon

and Wish.com, to Canada Goose.

Dated this 7th day of July 2020.          Respectfully submitted,


                                          /s/ Justin R. Gaudio
                                          Amy C. Ziegler
                                          Justin R. Gaudio
                                          Jake M. Christensen
                                          Isaku M. Begert
                                          Greer, Burns & Crain, Ltd.
                                          300 South Wacker Drive, Suite 2500
                                          Chicago, Illinois 60606
                                          312.360.0080
                                          312.360.9315 (facsimile)
                                          aziegler@gbc.law
                                          jgaudio@gbc.law
                                          jchristensen@gbc.law
                                          ibegert@gbc.law

                                          Counsel for Plaintiff Canada Goose Inc.




                                             13
  Case: 1:20-cv-02302 Document #: 45 Filed: 07/07/20 Page 14 of 14 PageID #:1974




                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 7th day of July 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website to which the Domain Names that have been transferred to Canada

Goose’s control now redirect, and I will send an e-mail to the e-mail addresses identified in

Exhibits 5 and 6 to the Declaration of Geoffrey Marr and any e-mail addresses provided for

Defendants by third parties that includes a link to said website.


                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Jake M. Christensen
                                              Isaku M. Begert
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080
                                              312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              jchristensen@gbc.law
                                              ibegert@gbc.law

                                              Counsel for Plaintiff Canada Goose Inc.




                                                 14
